UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7395


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DERRICK LAMONT EVANS, a/k/a Shank, a/k/a Dechee Dan, a/k/a
Big Head, a/k/a Debo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-RSB-1)


Submitted:   February 25, 2016                Decided:   March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Lamont Evans, Appellant Pro Se. Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Mary Kathleen
Carnell, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick    Lamont     Evans   appeals   the    district      court’s     order

denying    Evans’   18    U.S.C.   § 3582(c)(2)      (2012)       motion    for    a

sentence reduction.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district     court.       United      States    v.     Evans,        No.

1:08-cr-00024-JPJ-RSB-1 (W.D. Va. Aug. 18, 2015).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials    before    this    court       and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2